DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 and 6/03/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “is to be determined uniquely” in the second line of the claim. The term “determined uniquely” is not defined in the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, this limitation would be addressed as “determined individually”, however this needs to be claimed with greater clarity and particularity. Claim 7 is further rejected due to its dependency to claim 6.
Claim 6 recites the limitation "the relevant accessary" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation would be addressed as “a [[the]] relevant accessary”. Claim 7 is further rejected due to its dependency to claim 6.
Claim 9 recites “is to be determined uniquely” in the second line of the claim. The term “determined uniquely” is not defined in the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   For examination purpose, this limitation would be addressed as “determined individually”, however this needs to be claimed with greater clarity and particularity. Claim 10 is further rejected due to its dependency to claim 9.
Claim 9 recites the limitation "the relevant accessary" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation would be addressed as “a [[the]] relevant accessary”. Claim 10 is further rejected due to its dependency to claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugh (201702777291).
Regarding claim 1, Pugh discloses a contact lens (501) comprising: a lens section (Fig 5, contact lens 501) that is worn on an eyeball (Fig 5, [0060], wearer’s eye); an acquisition section (904) that is provided in the lens section (Fig 9A and 9B shows components of the energized biomedical ophthalmic device) and acquires biological information ([0087], biomarker sensor); and an output section (spiral antenna structures 920A) that outputs the biological information acquired by the acquisition section to an external apparatus ([0086], antenna systems for transmitting signals), wherein the output section (920A) has one or a plurality of coil antennas extending along a front surface of the lens section (Fig 9A shows the spiral antenna structures which have been interpreted as coils), and a capacitor ([0096], capacitors) that is coupled to the one or the plurality of coil antennas (920A) in series (Fig 9C shows the circuit in series) or in parallel.
Regarding claim 2, Pugh discloses wherein the one or the plurality of coil antennas is disposed along an end edge of the lens section (Fig 9A shows coils along the edge of the contact lens section 900A). 
Regarding claim 3, Pugh discloses wherein the one or the plurality of coil antennas (Fig 9A, plurality of coils) includes: two first wiring layers that are disposed opposite to each other with an insulating layer sandwiched therebetween (Fig 9A, [0087], circuit board 904A comprises both top side conductive interconnect traces 912A1 and bottom side conductive interconnected traces 912A2); and a connecting section (Fig 9A, 916A) that is provided inside a same layer as the insulating layer and electrically couples the two first wiring layers to each other ([0087], 920A can comprise turns of wire, conductive traces of the top side or the bottom side of the circuit board 904A).
	Regarding claim 5, Pugh discloses ([0087], Fig 9A, Fig 9B, Fig 9C) an accessory (900A, 900B) comprising a communication section (904) that communicates with a contact lens (Fig 8, contact lens 805 for purposes of wireless communication), wherein the communication section (904A) includes a plurality of coil antennas (920A) having different extending directions from one another (Fig 9A shows each spiral of 920A extending in three different directions), and a capacitor ([0096], capacitors) that is coupled to each of the coil antennas in series  (Fig 9C shows the circuit in series) or in parallel.
	Regarding claim 6, Pugh discloses wherein the accessory takes a form that does not cause a positional relationship between each of the coil antennas (Fig 9A shows each spiral of 920A extending in three different directions) and the contact lens  (Fig 8, contact lens 805) is to be determined uniquely when the relevant accessory is worn on a body ([0084], 802 are placed near eyeglass frame 801), or is to be worn on an arm, a finger, or a leg.
	Regarding claim 7, Pugh discloses wherein the accessory is a necklace, a bracelet, an earring, a finger ring ([0082], worn on jewelry or item proximate to the antenna), or a wristwatch.
	Regarding claim 8, Pugh ([0087], Fig 9A, Fig 9B, Fig 9C) an accessory (900A, 900B) comprising a communication section (904) that communicates with a contact lens (Fig 8, contact lens 805), wherein the communication section (904A) includes a coil antenna (920A) extending in a direction (Fig 9A shows each spiral of 920A extending in three different directions) that is communicable with the contact lens ([0082], inductance may be accomplished via an antenna located in a complimentary contact lens 805 and a power source transmitting power from an eyeglass frame, jewelry, clothing, or other item proximate to the antenna) when the accessory is worn on a body, and a capacitor ([0096], capacitors) that is coupled to each of the coil antennas in series  (Fig 9C shows the circuit in series) or in parallel.
	Regarding claim 9, Pugh discloses wherein the relevant accessory takes a form that causes a positional relationship between the coil antenna and the contact lens to be determined uniquely when the accessory is worn on a body ([0082], inductance may be accomplished via an antenna located in a complimentary contact lens 805 and a power source transmitting power from an eyeglass frame, jewelry, clothing, or other item proximate to the antenna).
	Regarding claim 10, Pugh discloses wherein the accessory is an earphone, a necklace, eyeglasses (eyeglass frame 801), a tiepin, a badge, a headset, a cap or a hat, a helmet, a snorkeling mask, ski goggles, a hairpiece, or a wig.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, with respect to dependent claim 4, the prior art of Pugh taken either singly or in combination with any other prior art fails to suggest such a contact including the specific arrangement: ”wherein the capacitor includes two second wiring layers that are respectively provided inside same layers as the two first wiring layers”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda (20200099681), Fukuda (20180234415) and Pugh (20160166851) are examples of analogous computerized contact lens systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872